DETAILED ACTION
This Office action is in reply to correspondence filed 14 January 2021 in regard to application no. 15/843,454.  Claims 2, 10 and 18 have been cancelled.  Claims 1, 3-9, 11-17 and 19-24 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 14 January 2021 is entered.

Response to Arguments
Applicant’s arguments, see pp. 13-18, filed 14 January 2021, with respect to rejections made under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claims on this basis has been withdrawn. 


Allowable Subject Matter
Claims 1, 3-9, 11-17 and 19-24 are allowed.

The following is an examiner’s statement of reasons for allowance: in the previous Office action claims were rejected under 35 U.S.C. §§ 112(a) and 101.  (The lack of any rejection based on prior art was set forth in a previous Office action.)  The present amendment has overcome the 112(a) rejection and it is withdrawn.  In regard to 101, as stated above, the Examiner is persuaded by the applicant’s arguments, particularly see pp. 14-15, that the claims present a technical improvement over prior computer-based methods of detecting fraud in the relevant instances, and do not just automate a pencil-and-paper method of doing so.  As such, they are not directed to an abstract idea.  See MPEP § 2106.05(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694